DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment dated 11/5/2021 includes replacement drawing sheets, a claim set, Applicant’s remarks/arguments, and a terminal disclaimer.
Claim 40 recites “support surface table” in line 11 of the claim in the amendment dated 11/5/2021 but previously recited “support surface” in the claim set dated 12/17/2019. In this sense, the term “table” seems to have been added to “support surface” but does not use proper markings (i.e., underline) to indicate this change. Although this amendment is not compliant with 37 CFR 1.121 (because it does not use proper markings as discussed above), this does not present substantial examination burden. Therefore the amendment has been entered and 

Drawings
The replacement drawing sheets filed with the amendment are found to be acceptable; i.e., they overcome the drawing objections raised in the previous Office Action (Non-Final Rejection dated 8/5/2021). The replacement drawings sheets are entered.


Terminal Disclaimer
37 CFR 1.321(a) 1 recites in part: “[t]he disclaimer, to be recorded in the Patent and Trademark Office, must: (1) Be signed by the patentee, or an attorney or agent of record”.
The terminal disclaimer filed on 11/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,092,357 has been reviewed and is NOT accepted. The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer is not the patentee or an attorney/agent of record.
Although attorneys/agents not of record but acting in a representative capacity under 37 CFR 1.34 may to prosecute applications (e.g., sign papers filed in an application2 and conduct interviews3), it is noted that the terminal disclaimer must be signed by the patentee or an attorney/agent of record (i.e., attorneys/agents that are not of record may not sign a terminal disclaimer4).
To overcome this issue, please file a Power of Attorney for the attorney/agent signing the terminal disclaimer, thereby establishing an attorney/agent of record; and not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.

Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not entirely persuasive.
The objection to the drawings is withdrawn in view of the replacement drawing sheets.
The objection to the claims is withdrawn in view of claim amendments.
Applicant argues against the 112(b) rejection over the alleged indefiniteness of the term “substantially orthogonal”.
Applicant’s argument, by itself, is not found to be persuasive. Applicant cites various cases which are listed in MPEP 2173.05(b) Relative Terminology, III. Approximations D. “Substantially”; however, the Applicant does not articulate why/how the cited cases apply to this application (e.g., the Applicant does not articulate why/how the facts of the cases are similar or the same to the facts of this application).
Applicant then points to Figs. 1 and 4: “For example, in Fig. 1, the imaging system 102 is depicted below the table 106, and is rotatable about an axis that is approximately orthogonal (90 degrees) to the surface of the table. Moreover, Fig. 4 depicts an arc 300 along which the imaging system may rotate, thus providing guidelines for the meaning of rotatable about a rotation axis substantially orthogonal to the table in the context of the present application.”; however, the Applicant does not guidelines” are, let alone why/how they are provided by/from depictions of imaging system 102 in Fig. 1 and the rotation arc 300 in Fig. 4.
Applicant then concludes that the ordinarily skilled would understand what “substantially orthogonal” means (“Further, Applicant submits that one of ordinary skill in the art would understand what "substantially orthogonal" means in the context of an orientation of an axis relative to a generally flat surface such as a table. Therefore, the term "substantially orthogonal" in claims 21, 30, and 40 is definite. As such, Applicant respectfully requests withdrawal of the rejections and allowance of claims 21-29, 31-36, and 38- 40 at the Examiner's earliest convenience.”); however, nowhere in the remarks/arguments does the Applicant ever explain what it means (i.e., the threshold between what is claimed and what is not claimed).
Notwithstanding applicant’s unpersuasive arguments, the rejection is nevertheless withdrawn after further reconsideration:
It is initially noted that the specification does not explicitly (re)define the term “substantially” with regards to the limitation in question. The plain/ordinary meaning of the term “substantially” is for the for the most part; essentially; largely; by and large; on the whole; in effect; in essence; basically; fundamentally; etc. The ordinarily skilled artisan would understand that the term “substantially” is a broadening modifier that is used to modify the breadth of another term. In this case, the term “orthogonal” is modified by the term “substantially” to broaden the scope of the claimed rotation axis to also include those rotation axes that are not precisely orthogonal to the table but close enough; i.e., a rotation axis that is not orthogonal to the table is not necessarily precluded from the claim as long as it is substantially orthogonal to the table.
substantially orthogonal”?
The Specification recites: “An aperture 116 in the central section 114 of the table enables a portion of the body of the patient to extend below the table when the patient is situated in a prone position. For example, the breast being biopsied may extend through the aperture. Other parts of the patient's body may also extend through the aperture, e.g., an arm, for enhanced comfort or positioning for the biopsy procedure.” (see ¶ [0015] of the pre-grant publication).
The Specification further recites that elements of the tomosynthesis imaging system 102 are rotatable in the X-Y plane (i.e., around the Z-axis) (see ¶ [0017] of the pre-grant publication). It is noted that in Fig. 1 the direction or orientation of the Z-axis is the vertical direction while the direction or orientation of the X-Y plane is the horizontal plane (i.e., the plane of the table/support surface); in Fig. 4, the direction of orientation of the Z-axis is into/out of the page while the direction or orientation of the X-Y plane is the plane of the page.

    PNG
    media_image1.png
    759
    661
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    786
    574
    media_image2.png
    Greyscale


The specification further teaches that by the aforementioned rotation of the tomosynthesis imaging system the path of the X-ray beam (from source 202 to receptor 204) can be reoriented in the X-Y plane (“Consequently, a path 306 of x-ray energy defined between the energy source 202 and receptor 204 in the X-Y plane can be reoriented within the X-Y plane with respect to the patient's breast through the 180 degree range of motion during set up.” ¶ [0017]).
In view of the aforementioned citations of the Specification, it is understood that the object/purpose of the invention is to acquire a tomosynthesis scan of a body part hanging below the table/support surface through aperture 116; wherein the tomosynthesis scan involves acquiring projection data from a plurality of angles around the body part by rotating of the tomosynthesis imaging system around the body part. Since the body part (e.g., the breast) hangs vertically through the aperture 116 below 
In this sense, the ordinarily skilled artisan would have understood the limitations of “wherein the tomosynthesis imaging system is rotatable about a rotation axis substantially orthogonal to the table” (claim 21)/“wherein the tomosynthesis imaging system is rotatable about a rotation axis substantially orthogonal to the support surface” (claim 40) to mean that the rotation axis does not need to be precisely orthogonal to the table/support surface; i.e., the rotation axis can deviate from being orthogonal and still read on the claim, so long as the tomosynthesis imaging system is still able to rotate around the hanging breasts discussed above without the table/support surface or the breast itself getting in the way of such rotation.
Applicant argues that neither Shores nor Packard teaches that the tomosynthesis imaging system is able to be linearly positioned relative to the base. Applicant further argues that Ning does not cure the deficiency.
This argument is not found to be persuasive because Ning does cure the deficiency of the combination of Shores and Packard. Ning in the same field of endeavor teaches an equipment support platform (rotational bearing 52) that is able to be linearly positioned (i.e., moves up and down) relative to a table and a base (via table coupling track 62 and bracket 64, ¶ [0081], Fig. 4). It is noted that coupling track 62 is presumably coupled to the table by being coupled to a base of the table; otherwise, the coupling track 62 can itself be considered a base of the table.

    PNG
    media_image3.png
    856
    918
    media_image3.png
    Greyscale

At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Shores such that the equipment support platform is able to be linearly positioned relative to the table and the base, as taught by Ning; and the ordinarily skilled artisan would have been motivated to make this modification in order to be able to position the needle and/or tomosynthesis imaging system relative to the breast without having to move both the table and the whole patient. An illustration of the proposed modification is shown below:


Applicant argues against the non-statutory double patenting rejections by way of an electronic terminal disclaimer.
Assuming applicant means the eTerminal Disclaimer (eTD), it is initially noted that applicant did not in fact file an eTD, but rather appears to have filed a regular terminal disclaimer (scanner paper/PDF) through the regular Electronic Filing System (EFS). For more information on eTD see https://www.uspto.gov/patents/apply/applying-online/eterminal-disclaimer
Otherwise, the terminal disclaimer has not been approved as discussed above. Therefore, the non-statutory double patenting rejection has been maintained.

Claim Objections
Claim 40 is objected to because of the following informalities. Appropriate correction is required.
Claim 40 recites “support surface table” in line 11 of the claim but should be corrected to read as --support surface--. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-29, 31-36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the limitation of “the stage arm assembly is rotatably secured to the equipment support platform independent of the tomosynthesis imaging system” (claim 21), it is unclear what thing/feature/element is meant to be “independent” of the tomosynthesis imaging system. Does this limitation mean that the stage arm is secured to the equipment support platform independent of the tomosynthesis imaging system, 
In accordance with compact prosecution practice (see MPEP 2173.06) this limitation is being construed for purposes of examination as in the latter interpretation because the latter interpretation appears to be consistent with the Specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 21-29, 31, 32, 35, 36, and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shores et al., US 2009/0080604 A1 (hereinafter “Shores”) in view of Packard US 2013/0259193 A1 (hereinafter “Packard”) and Ning et al., US 2009/0171244 A1 (hereinafter “Ning”).
Regarding claim 21, Shores teaches a method of performing a breast biopsy with a patient in a prone position, the method comprising:
positioning the patient (patient 101, Fig. 1) on a table (table 109/209/709, Figs. 1, 3, and 7) in a prone position (e.g., see Fig. 1 which illustrates the patient in a prone position on the table), wherein the table is connected to a base (see annotated Figs. 1 and 7C below);
aligning an equipment support platform (pedestal 110, Fig. 1/pedestal member 710, Fig. 7C) with a breast (breast 108/208/708, Figs. 1, 3, and 7) of the patient (see annotated Fig. 7C below which illustrates an equipment support platform aligned with the breast), wherein the equipment support platform is able to be linearly positioned relative to the table (implied from “Means is provided for the table 109 to move up and down by a motor and in the x and y planes by bearings supporting the table 109” ¶ [0071]; in this sense, any element not positionally fixed to the table is able to be linearly positioned relative to the table since the table can linearly move up and down in the z direction and horizontally in the x and y directions
compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly (opposing compression plates 755, Fig. 7C; one of the compression plates may read on a compression paddle, while the other of the compression plates may read on a breast platform) connected to the equipment support platform (the compression plates 755 are shown in Fig. 7C as connected to the equipment support platform);
imaging the breast of the patient with an x-ray imaging system (x-ray source 111/211/711 and x-ray detector 102/202/702, Figs. 1, 3, and 7) disposed below the table (the x-ray source and detector are illustrated in Figs. 1, 3, and 7 as below the table) and rotatably secured to the equipment support platform (see ¶ [0071], [0103]-[0104]), wherein the x-ray imaging system is rotatable about a rotation axis (axis AA and/or axis BB, Figs. 3 and 7A; see ¶ [0084]-[0085]) substantially orthogonal to the table (the axes are shown in Fig. 3 as substantially orthogonal to the table);
rotatably positioning a stage arm assembly (needle biopsy assembly 104, Fig. 1; see annotated Fig. 7C) using information from the X-ray imaging system (see ¶ [0068]-[0069], [0106]), wherein the stage arm assembly is rotatably secured to the equipment support platform independent of the X-ray imaging system imaging system (5; see Figs. 1 and 7C which illustrate that the stage arm assembly is secured to the equipment support platform; further, it is implied that the stage arm assembly is rotatable relative to the equipment independent of the X-ray imaging system and rotation thereof because arms 112 and 113 of the X-ray imaging system provides enough clearance for the stage arm assembly to be operable to position and advance the needle into the breast at any appropriate angle, ¶ [0071]), and wherein the stage arm assembly includes a stage arm support platform (see annotated Figs. 1 and 7C) and is configured to support a biopsy needle (needle 105/biopsy instrument 705, Figs. 1 and 7C); and
obtaining a tissue sample with the biopsy needle from the breast of the patient imaged by the x-ray imaging system (“A biopsy, surgical or treatment procedure may be completed during fluoroscopic breast imaging, wherein progressive device positioning may be viewed by medical personnel.” ¶ [0094]; “In biopsy/surgical/ treatment procedures, the instrument 705 may be manually and/or automatically positioned so as to selectively remove a tissue sample or to selectively remove or treat a tissue mass from a targeted region. As noted above, quasi real-time imaging utilizing the source 711 and detector 702 may yield images displayable on a user interface (not shown) positioned adjacent to the predetermined frame of reference 730. In turn, the displayed images may be dynamically viewed by medical personnel during a procedure to position and reposition the instrument 705 as desired. In the later regard, instrument 705 may be disposed for pivotal movement about and along axis AA, as well as angular positioning and displacement relative axis AA.” ¶ [0106]).




per se.
Packard, in the same or similar field of endeavor (i.e., breast imaging, also known as mammography), teaches tomosynthesis in addition or cone beam CT of the breast (“The apparatus of the present invention is capable of obtaining volume images of CBCT or tomosynthesis types, over angular ranges set by the operator, either using an operator interface, or by manual adjustment of gantry 34 components. The apparatus of the present invention is capable of obtaining 2-D images from any angle that is within the possible range of movement of gantry 34.” ¶ [0060]).
The ordinarily skilled artisan would have recognized that tomosynthesis exposes the patient to much less x-ray radiation than CT because of the tomosynthesis requires less projection angles/projection views than CT.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the invention of Shores such that the X-ray imaging system is also configured tomosynthesis imaging, as taught by Packard; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for (i.e., enable the x-ray imaging system to provide for) an additional imaging modality (i.e., in addition to CT) that exposes the patient to less x-ray radiation than CT. By making this modification, the x-ray imaging system may be considered to read on a tomosynthesis imaging system by virtue of being capable of tomosynthesis imaging.
Although Shores teaches that the equipment support platform is able to be linearly positioned relative the table, Shores does not teach that the equipment support and the base. However, this is know from Ning as discussed below.
Ning in the same field of endeavor teaches an equipment support platform (rotational bearing 52) that is able to be linearly positioned (i.e., moves up and down) relative to a table and a base (via table coupling track 62 and bracket 64, ¶ [0081], Fig. 4). It is noted that coupling track 62 is presumably coupled to the table by being coupled to a base of the table; otherwise, the coupling track 62 can itself be considered a base of the table.

    PNG
    media_image3.png
    856
    918
    media_image3.png
    Greyscale

At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Shores such that the equipment support platform is able to be linearly positioned relative to the table and the base, as 



Regarding claim 22, Shores modified by the teachings of Packard and Ning teaches in the invention of claim 21. Shore further teaches aligning the rotation axis with the breast of the patient (see, for example, Figs. 3 and 7A which illustrate the breast 208/708 aligned with axis AA).

Regarding claim 23, Shores modified by the teachings of Packard and Ning teaches the invention of claim 21. Shores further teaches rotating the x-ray imaging system into position for imaging (e.g., see ¶ [0084]). As discussed above regarding claim 21, the x-ray imaging system was modified to also read on a tomosynthesis imaging system.

claim 24, Shores modified by the teachings of Packard and Ning teaches the invention of claim 22. Shores further teaches receiving the breast of the patient through an aperture (“hole”) defined by the table (“The prone breast imaging and biopsy system 100 may comprise a table 109 with one or two holes for both breasts or one breast and a patient's arm. The breast 108 is pendulant and may be restrained by a compression device (not shown) that facilitates needle biopsy and/or digital mammography. Alternatively, if a 3D image of the breast 108 is desired, the breast 108 may be fixed in a radiolucent holder (not shown) in order to prevent motion during image acquisition as well as to enable biopsy of the breast in a constrained position” ¶ [0070]) prior to compressing breast (implied since the patient is lying on the top surface of the table in the prone position and the compression of the breast hanging through the holes is below the table).

Regarding claims 25, 35, and 36, Shores modified by the teachings of Packard and Ning teaches the invention of claim 21; but does not teach that the obtaining the tissue sample comprises linearly repositioning a carriage slide assembly of the stage arm assembly along the stage arm support platform, wherein the carriage slide assembly is connected to the stage arm assembly, and wherein the biopsy needle is removably secured to the carriage slide assembly
Ning teaches linearly repositioning a carriage slide assembly of a stage arm assembly along a stage arm support platform (¶ [0078]), wherein the carriage slide assembly is connected to the stage arm assembly (see annotated figure below), and wherein the biopsy needle is removable secured to the carriage slide assembly (implied in the sense that needles of various sizes can be used with the system, ¶ [0080], therefore the needle must be removable in order for the system to be able to accommodate a differently sized needles).

At the time of invention it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Shores such by linearly repositioning a carriage slide assembly of the stage arm assembly along the stage arm support platform, wherein the carriage slide assembly is connected to the stage arm assembly, and wherein the biopsy needle is removably secured to the carriage slide assembly, as taught by Ning; and the ordinarily skilled artisan would have been motivated to make this modification in order to properly align/position the biopsy needle with the tissue (or particular region thereof) to be biopsied (e.g., a lesion or suspected tumor).

Regarding claim 26, Shores modified by the teachings of Packard and Ning teaches the invention of claim 22. Although Shores doesn’t teach rotating the x-ray imaging system around the rotation axis through at least 180 degrees, Shores does teach rotating the x-ray source and detector of the x-ray imaging system (angular ranges I and II) ≤ 270° around the rotation axis AA (see Fig. 4; “In one implementation angular range I may be established at equal to or less than 270°, angular range II may be established at equal to or less than 270° and angular range III may be established at equal to or less than 180°” ¶ [0090]).
MPEP 2177.05 recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

In this case, the claimed range of “at least 180 degrees” overlaps with the disclosed range of “equal to or less than 270°”.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the modified invention of Shores by rotating the x-ray imaging system (which has been modified to read on a tomosynthesis imaging system as discussed above regarding claim 21) around the rotation axis through at least 180 degrees 

Regarding claim 27, Shores modified by the teachings of Packard and Ning teaches the invention of claim 22. Although Shores does not explicitly teach rotating the stage arm assembly around the rotation axis through at least 180 degrees per se, Shores does teach (re)positioning the biopsy needle 705 (and therefore (re)positioning the stage arm assembly because the biopsy needle is coupled to the stage arm assembly) as desired which includes rotation about the rotation axis AA (see ¶ [0106]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to further modify the modified invention of Shores to rotate the stage arm assembly around the rotation axis through at least 180 degrees (or any other arbitrary amount of rotation for that matter) if such rotation would result in positioning the biopsy needle in a/the desired position; i.e., the ordinarily skilled artisan would have been motivated to rotate the stage arm assembly around the rotation axis through at least 180 degrees (or any other arbitrary amount of rotation for that matter) in order to (re)position the biopsy needle in a/the desired position.

Regarding claim 28, Shores modified by the teachings of Packard and Ning teaches the invention of claim 21. Shores further teaches that the imaging the breast comprises moving a receptor of the x-ray imaging system (detector 102/202/702) arcuately (the detector moves along arc 114 as illustrated in Fig. 2; ¶ [0084]-[0085]). As 

Regarding claim 29, Shores modified by the teachings of Packard and Ning teaches the invention of claim 21. Shores further teaches identifying a feature of interest from image information obtained by imaging the breast (identifying area of interest 103 from images is implied from ¶ [0067]-[0068] because the images which include the area of interest 103 are used to biopsy guidance; i.e., guiding needle 105 to the area of interest 103; therefore, it is understood that the location of the area of interest 103 in the image is known from the image itself).

Regarding claim 31, Shores modified by the teachings of Packard and Ning teaches the invention of claim 21. Shores further teaches that the x-ray imaging system comprises an x-ray energy source (111, 211, 711) and an x-ray energy receptor (102, 202, 702), wherein each of the x-ray energy source and the x-ray energy receptor are independently rotatable about the ration axis (¶ [0089]-[0091]). As discussed above regarding claim 21, the x-ray imaging system was modified to also read on a tomosynthesis imaging system.

Regarding claim 32, Shores modified by the teachings of Packard and Ning teaches the invention of claim 21. Shores further teaches that the stage arm assembly is independently rotatable from the x-ray imaging system (implied from ¶ [0071], [0106]). As discussed above regarding claim 21, the x-ray imaging system was modified to also read on a tomosynthesis imaging system.

claim 38, Shores modified by the teachings of Packard and Ning teaches the invention of claim 21. Shores (modified as discussed above) further teaches that the equipment support platform movably couples the x-ray imaging system, the stage arm assembly, and the breast support assembly to the base as discussed above. As discussed above regarding claim 21, the x-ray imaging system was modified to also read on a tomosynthesis imaging system. The modified Shores invention is shown below:



Regarding claim 39, Shores teaches a method of performing a breast biopsy with a patient in a prone position, the method comprising:
positioning the patient (patient 101, Fig. 1) on a table (table 109/209/709, Figs. 1, 3, and 7) in a prone position (e.g., see Fig. 1 which illustrates the patient in a prone position on the table), wherein the table is connected to a base (see annotated Figs. 1 and 7C below);
compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly (opposing compression plates 755, Fig. 7C; one of the compression plates may read on a compression paddle, while the other of the compression plates may read on a breast platform) connected to an equipment the compression plates 755 are shown in Fig. 7C as connected to the equipment support platform), wherein the equipment support platform is linearly positionable relative to the table (implied from “Means is provided for the table 109 to move up and down by a motor and in the x and y planes by bearings supporting the table 109” ¶ [0071]; in this sense, any element not positionally fixed to the table is able to be linearly positioned relative to the table since the table can linearly move up and down in the z direction and horizontally in the x and y directions);
obtaining x-ray image information of the breast with an X-ray imaging system (x-ray source 111/211/711 and x-ray detector 102/202/702, Figs. 1, 3, and 7) disposed below the table (the x-ray source and detector are illustrated in Figs. 1, 3, and 7 as below the table) and rotatably secured to the equipment support platform (see ¶ [0071], [0103]-[0104]);
rotatably positioning a stage arm assembly (needle biopsy assembly 104, Fig. 1; see annotated Fig. 7C) using the x-ray image information (see ¶ [0068]-[0069], [0106]), wherein the stage arm assembly is rotatably secured to the equipment support platform (see Figs. 1 and 7C which illustrate that the stage arm assembly is secured to the equipment support platform; the stage arm assembly is also described as being rotatable, ¶ [0071]), and wherein the stage arm assembly includes a stage arm support platform (see annotated Figs. 1 and 7C) and is configured to support a biopsy needle (needle 105/biopsy instrument 705, Figs. 1 and 7C); and
obtaining a tissue sample using the x-ray image information, wherein the tissue sample is obtained with the biopsy needle (“A biopsy, surgical or treatment procedure may be completed during fluoroscopic breast imaging, wherein progressive device positioning may be viewed by medical personnel.” ¶ [0094]; “In biopsy/surgical/treatment procedures, the instrument 705 may be manually and/or automatically positioned so as to selectively remove a tissue sample or to selectively remove or treat a tissue mass from a targeted region. As noted above, quasi real-time imaging utilizing the source 711 and detector 702 may yield images displayable on a user interface (not shown) positioned adjacent to the predetermined frame of reference 730. In turn, the displayed images may be dynamically viewed by medical personnel during a procedure to position and reposition the instrument 705 as desired. In the later regard, instrument 705 may be disposed for pivotal movement about and along axis AA, as well as angular positioning and displacement relative axis AA.” ¶ [0106]).


Shores does not teach that the x-ray image information is/are tomosynthesis image information per se. Further, Shores does not teach that the x-ray imaging system is a tomosynthesis imaging system per se. It is noted, however, that Shores is at least somewhat concerned with minimizing x-ray radiation exposure (¶ [0077]-[0078]).
Packard, in the same or similar field of endeavor (i.e., breast imaging, also known as mammography), teaches tomosynthesis via a tomosynthesis imaging system in addition or cone beam CT of the breast (“The apparatus of the present invention is capable of obtaining volume images of CBCT or tomosynthesis types, over angular ranges set by the operator, either using an operator interface, or by manual adjustment of gantry 34 components. The apparatus of the present invention is capable of obtaining 2-D images from any angle that is within the possible range of movement of gantry 34.” ¶ [0060]).

At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the invention of Shores such that the x-ray image information is tomosynthesis image information and that the x-ray imaging system is a tomosynthesis imaging system, as taught by Packard; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for (i.e., enable the x-ray imaging system to provide for) an additional imaging modality (i.e., in addition to CT) that exposes the patient to less x-ray radiation than CT.
Although Shores teaches that the equipment support platform is able to be linearly positioned relative the table, Shores does not teach that the equipment support platform is able to be linearly positioned relative to the base, let alone both the table and the base. However, this is know from Ning as discussed below.
Ning in the same field of endeavor teaches an equipment support platform (rotational bearing 52) that is able to be linearly positioned (i.e., moves up and down) relative to a table and a base (via table coupling track 62 and bracket 64, ¶ [0081], Fig. 4). It is noted that coupling track 62 is presumably coupled to the table by being coupled to a base of the table; otherwise, the coupling track 62 can itself be considered a base of the table.

    PNG
    media_image3.png
    856
    918
    media_image3.png
    Greyscale

At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Shores such that the equipment support platform is able to be linearly positioned relative to the table and the base, as taught by Ning; and the ordinarily skilled artisan would have been motivated to make this modification in order to be able to position the needle and/or tomosynthesis imaging system relative to the breast without having to move both the table and the whole patient. Illustrations of the modification of Shores proposed by the examiner in view of the teachings of Ning are shown below:



Regarding claim 40, Shores teaches a method of performing a breast biopsy with a patient, the method comprising:
at least partially supporting the patient (patient 101, Fig. 1) on a support surface (surface of table 109/209/709, Figs. 1, 3, and 7), wherein the support surface is connected to a base (see annotated Figs. 1 and 7C below);
extending a breast (breast 108/208/708, Figs. 1, 3, and 7) of the patient through an opening (“hole”) defined by the support surface (“The prone breast imaging and biopsy system 100 may comprise a table 109 with one or two holes for both breasts or one breast and a patient's arm. The breast 108 is pendulant and may be restrained by a compression device (not shown) that facilitates needle biopsy and/or digital mammography. Alternatively, if a 3D image of the breast 108 is desired, the breast 108 may be fixed in a radiolucent holder (not shown) in order to prevent motion during image acquisition as well as to enable biopsy of the breast in a constrained position” ¶ [0070]);
compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly (opposing compression plates 755, Fig. 7C; one of the compression plates may read on a compression paddle, while the other of the compression plates may read on a breast platform) connected to an equipment support platform (the compression plates 755 are shown in Fig. 7C as connected to the equipment support platform), wherein the equipment support platform is disposed on an opposite side of the support surface from the patient (see annotated figures below) and is linearly positionable relative to the support surface (implied from “Means is provided for the table 109 to move up and down by a motor and in the x and y planes by bearings supporting the table 109” ¶ [0071]; in this sense, any element not positionally fixed to the support surface is able to be linearly positioned relative to the support surface since the support surface can linearly move up and down in the z direction and horizontally in the x and y directions);
imaging the breast of the patient with an x-ray imaging system (x-ray source 111/211/711 and x-ray detector 102/202/702, Figs. 1, 3, and 7) disposed on the opposite side of the support surface (the x-ray source and detector are illustrated in Figs. 1, 3, and 7 as below the table while the patient is above the table) and rotatably secured to the equipment support platform (see ¶ [0071], [0103]-[0104]), wherein the x-ray imaging system is rotatable about a rotation axis (axis AA and/or axis BB, Figs. 3 and 7A; see ¶ [0084]-[0085]) substantially orthogonal to the support surface (the axes are shown in Fig. 3 as substantially orthogonal to the table);
rotatably positioning a stage arm assembly (needle biopsy assembly 104, Fig. 1; see annotated Fig. 7C) using information from the x-ray imaging system (see ¶ [0068]-[0069], [0106]), wherein the stage arm assembly includes a stage arm support platform (see annotated Figs. 1 and 7C) and is configured to support a biopsy needle (needle 105/biopsy instrument 705, Figs. 1 and 7C), wherein the stage arm assembly is rotatably secured to the equipment support platform (see Figs. 1 and 7C which illustrate that the stage arm assembly is secured to the equipment support platform; the stage arm assembly is also described as being rotatable, ¶ [0071]); and
obtaining a tissue sample with the biopsy needle from the breast of the patient imaged by the x-ray imaging system (“A biopsy, surgical or treatment procedure may be completed during fluoroscopic breast imaging, wherein progressive device positioning may be viewed by medical personnel.” ¶ [0094]; “In biopsy/surgical/treatment procedures, the instrument 705 may be manually and/or automatically positioned so as to selectively remove a tissue sample or to selectively remove or treat a tissue mass from a targeted region. As noted above, quasi real-time imaging utilizing the source 711 and detector 702 may yield images displayable on a user interface (not shown) positioned adjacent to the predetermined frame of reference 730. In turn, the displayed images may be dynamically viewed by medical personnel during a procedure to position and reposition the instrument 705 as desired. In the later regard, instrument 705 may be disposed for pivotal movement about and along axis AA, as well as angular positioning and displacement relative axis AA.” ¶ [0106]).


per se. It is noted, however, that Shores is at least somewhat concerned with minimizing x-ray radiation exposure (¶ [0077]-[0078]).
Packard, in the same or similar field of endeavor (i.e., breast imaging, also known as mammography), teaches tomosynthesis in addition or cone beam CT of the breast (“The apparatus of the present invention is capable of obtaining volume images of CBCT or tomosynthesis types, over angular ranges set by the operator, either using an operator interface, or by manual adjustment of gantry 34 components. The apparatus of the present invention is capable of obtaining 2-D images from any angle that is within the possible range of movement of gantry 34.” ¶ [0060]).
The ordinarily skilled artisan would have recognized that tomosynthesis exposes the patient to much less x-ray radiation than CT because of the tomosynthesis requires less projection angles/projection views than CT.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the invention of Shores such that the X-ray imaging system is also configured tomosynthesis imaging, as taught by Packard; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for (i.e., enable the x-ray imaging system to provide for) an additional imaging modality (i.e., in addition to CT) that exposes the patient to less x-ray radiation than CT. By making this modification, the x-ray imaging system may be considered to read on a tomosynthesis imaging system by virtue of being capable of tomosynthesis imaging.
Although Shores teaches that the equipment support platform is able to be linearly positioned relative the support surface, Shores does not teach that the and the base. However, this is know from Ning as discussed below.
Ning in the same field of endeavor teaches an equipment support platform (rotational bearing 52) that is able to be linearly positioned (i.e., moves up and down) relative to a support surface and a base (via table coupling track 62 and bracket 64, ¶ [0081], Fig. 4). It is noted that coupling track 62 is presumably coupled to the support surface by being coupled to a base of the support surface; otherwise, the coupling track 62 can itself be considered a base of the support surface.

    PNG
    media_image3.png
    856
    918
    media_image3.png
    Greyscale

At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Shores such that the equipment 



Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shores in view of Packard and Ning as applied to claim 21 above, and further in view of Siczek et al., US 5,078,142 (hereinafter “Siczek”).
Regarding claim 33, Shores modified by the teachings of Packard and Ning teaches the invention of claim 21; but does not teach that the table comprises substantially symmetrical end sections and is configured to support the patient in at least two positions.
Siczek teaches a table (20) comprising substantially symmetrical end sections (the stationary portion of table 20 and the hinged foot portion 44, Figs. 1A and 2) and is e.g., the position of the patient as shown in Fig. 1A and the position of the patient as shown in Fig. 2).
Siczek teaches: “Referring now to the pictorial diagram of FIG. 2, patient table 20 includes a hinged foot portion 44 illustrated in a lowered position to facilitate mounting and dismounting by the patient. Once the patient has positioned herself as shown in FIG. 2, the foot portion of patient table 20 is raised to the horizontal position illustrated in FIG. 1A. Similarly, the foot portion 44 of patient table 20 is lowered to the position shown in FIG. 2 following the examination procedure to facilitate dismounting by the patient. Control of the position of foot portion 44 of patient table 20 may be accomplished via any of a number of conventional manual or motorized mechanisms.” (col. 6, lines 36-48).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified Shores invention such that the table comprises substantially symmetrical end sections and is configured to support the patient in at least two positions, as taught by Siczek; and the ordinarily skilled artisan would have been motivated to make this modification in order to improve and/or facilitate mounting/dismounting by the patient, onto/off the table.

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shores in view of Packard and Ning as applied to claim 21 above, and further in view of Sendai, US 2008/0101537 A1 (hereinafter “Sendai”).
Regarding claim 34, Shores modified by the teachings of Packard and Ning teaches the invention of claim 21; but does not teach that the tomosynthesis imaging 
Sendai teaches a tomosynthesis imaging system (¶ [0060]) comprising an x-ray energy receptor (241) disposed within a breast support assembly (24).
At the time of invention it would have been obvious to one having ordinary skill to further modify the modified invention of Shores such that the tomosynthesis imaging comprises an x-ray energy receptor disposed within at least a portion of the breast support assembly, as taught by Sendai; and the ordinarily skilled artisan would have been motivated to make this modification in order to configure the tomosynthesis imaging system to also be able to image the breast in a more traditional mammographic manner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29, 31, 32, 35, 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 10-19 of US 10,092,358 B1 in view of Shores.
Regarding claim 21:

Reference patent
21. A method of performing a breast biopsy with a patient in a prone position, the method comprising:

positioning the patient on a table in a prone position, wherein the table is connected to a base;







aligning an equipment support platform with a breast of the patient, wherein the equipment support platform is linearly positionable relative to the table and the base;



compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly connected to the equipment support platform;




imaging the breast of the patient with a tomosynthesis imaging system disposed below the table and rotatably secured to the equipment support platform, wherein the tomosynthesis imaging system is rotatable about a rotation axis substantially orthogonal to the table;







obtaining a tissue sample with the biopsy needle from the breast of the patient imaged by the tomosynthesis imaging system.




positioning a patient on a table in a prone position, the table including a base having an equipment support platform extending therefrom and disposed below the table, wherein the table extends substantially along an X-dimension and a Y-dimension, and the base extends substantially along a Z-dimension, each dimension being substantially orthogonal to one another;

aligning the equipment support platform with a breast of the patient, wherein the equipment support platform is coupled to the base by one or more slide assemblies and is configured to slide relative to the base in the X-dimension, the Y-dimension, and the Z-dimension;

compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly, wherein the breast support assembly includes a breast support platform connected to the equipment support platform and supporting the compression paddle and the breast platform;

imaging the breast of the patient with a tomosynthesis imaging system, wherein the tomosynthesis imaging system includes an imaging support platform pivotally connected to the equipment support platform and supporting an x-ray source and a receptor, and wherein the tomosynthesis imaging system is rotatable about a rotation axis defined between the x-ray source and the receptor;






obtaining a tissue sample from the breast of the patient imaged by the tomosynthesis imaging system.



Claim 10 of the reference patent does not recite that the stage arm is rotatably positioned and that the stage arm assembly is rotatably secured to the equipment support platform independent of the tomosynthesis imaging system, however this is known from Shores as discussed above in the §103 rejection and therefore would have been obvious to the ordinarily skilled artisan for the purposes of being able to position the biopsy needle at any and every trajectory as desired.
Further, claim 10 of the reference patent does not recite that the rotation axis is substantially orthogonal to the table, however this is known from Shores as discussed above in the §103 rejection and obviously results from the fact that the patient is in the prone position with the breast hanging vertically down below the table.
Further, although claim 10 of the reference patent recites a biopsy needle and recites obtaining a tissue sample from the breast, claim 10 of the reference patent does not recite that the tissue sample was obtained with the biopsy needle. However obtaining tissue samples using a biopsy needle is well understood, routine, and 

Regarding claims 22-29 and 32:
Instant application
Reference patent
22. The method of claim 21, further comprising aligning the rotation axis with the breast of the patient.
11. The method of claim 10 wherein the stage arm support platform is pivotally connected to the equipment support platform and rotatable about the rotation axis, and wherein the tomosynthesis imaging system and the stage arm assembly are independently rotatable around the rotation axis, and the method further includes aligning the rotation axis with the breast of the patient.
23. The method of claim 22, further comprising rotating the tomosynthesis imaging system into position for imaging.
12. The method of claim 11 including rotating the tomosynthesis imaging system into position for imaging.
24. The method of claim 22, further comprising receiving the breast of the patient through an aperture defined by the table prior to compressing the breast.
13. The method of claim 12 including placing the breast of the patient through an aperture defined within the table before compressing the breast.
25. The method of claim 21, wherein obtaining the tissue sample comprises linearly repositioning a carriage slide assembly of the stage arm assembly along the stage arm support platform.
15. The method of claim 14 including linear repositioning a carriage slide assembly of the stage arm assembly along the stage arm support platform into position for obtaining the tissue sample.
26. The method of claim 22, further comprising rotating the tomosynthesis imaging system around the rotation axis through at least 180 degrees.
16. The method of claim 11 including rotating the tomosynthesis imaging system around the rotation axis through at least 180 degrees.
27. The method of claim 22, further comprising rotating the stage arm assembly around the rotation axis through at least 180 degrees.
17. The method of claim 16 including rotating the stage arm assembly around the rotation axis through at least 180 degrees.
28. The method of claim 21, wherein the imaging the breast comprises moving the receptor of the tomosynthesis imaging system arcuately.
19. The method of claim 10 including moving the receptor of the tomosynthesis imaging system arcuately during a scan or sweep.

14. The method of claim 13 including identifying a feature of interest from imaging information.
32. The method of claim 21, wherein the stage arm assembly is independently rotatable from the tomosynthesis imaging system.
11. The method of claim 10 wherein the stage arm support platform is pivotally connected to the equipment support platform and rotatable about the rotation axis, and wherein the tomosynthesis imaging system and the stage arm assembly are independently rotatable around the rotation axis, and the method further includes aligning the rotation axis with the breast of the patient.


Regarding claim 31: The reference claims do not recite that the tomosynthesis imaging system comprises an x-ray energy source and an x-ray energy receptor, wherein each of the x-ray energy source and the x-ray energy receptor are independently rotatable about the rotation axis, however this is known from Shores as discussed above in the §103 rejection and therefore would have been obvious to the ordinarily skilled artisan for the purposes of being imaging the breast from a plurality of customizable angles/points of views for tomosynthesis such as to avoid shadowing caused by the biopsy needle.

Regarding claim 35: Claim 10 of the reference patent does not recite that a carriage slide assembly is connected to the stage arm assembly, however this is known from claim 3 of the reference patent which recites “a carriage slide assembly moveably connected to the stage arm support platform”.

Regarding claim 38: The reference claims do not recite that the equipment support platform movably couples the tomosynthesis imaging system, the stage arm 

Regarding claim 39:
Instant application
Reference patent
39. A method of performing a breast biopsy with a patient in a prone position, the method comprising:

positioning the patient on a table in a prone position, wherein the table is connected to a base;










compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly connected to an equipment support platform, wherein the equipment support platform is linearly positionable relative to the table and the base; 







obtaining tomosynthesis image information of the breast with a tomosynthesis imaging system disposed below the table and rotatably secured to the equipment support platform;






rotatably positioning a stage arm assembly using the tomosynthesis image information, wherein the stage arm assembly is rotatably secured to the equipment support platform, and wherein the stage arm assembly includes a stage arm support platform and is configured to support a biopsy needle; and


obtaining a tissue sample using the tomosynthesis image information, wherein the tissue sample is obtained with the biopsy needle.




positioning a patient on a table in a prone position, the table including a base having an equipment support platform extending therefrom and disposed below the table, wherein the table extends substantially along an X-dimension and a Y-dimension, and the base extends substantially along a Z-dimension, each dimension being substantially orthogonal to one another;

aligning the equipment support platform with a breast of the patient, wherein the equipment support platform is coupled to the base by one or more slide assemblies and is configured to slide relative to the base in the X-dimension, the Y-dimension, and the Z-dimension;

compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly, wherein the breast support assembly includes a breast support platform connected to the equipment support platform and supporting the compression paddle and the breast platform;

imaging the breast of the patient with a tomosynthesis imaging system, wherein the tomosynthesis imaging system includes an imaging support platform pivotally connected to the equipment support platform and supporting an x-ray source and a receptor, and wherein the tomosynthesis imaging system is rotatable about a rotation axis defined between the x-ray source and the receptor;

positioning a biopsy needle by configuring a stage arm assembly using information from the tomosynthesis imaging system, wherein the stage arm assembly includes a stage arm support platform configured to support the biopsy needle; and

obtaining a tissue sample from the breast of the patient imaged by the tomosynthesis imaging system.



Claim 10 of the reference patent does not recite that the stage arm is rotatably positioned and that the stage arm assembly is rotatably secured to the equipment support platform, however this is known from Shores as discussed above in the §103 rejection and therefore would have been obvious to the ordinarily skilled artisan for the purposes of being able to position the biopsy needle at any and every trajectory as desired.
Further, although claim 10 of the reference patent recites a biopsy needle and recites obtaining a tissue sample from the breast, claim 10 of the reference patent does not recite that the tissue sample was obtained with the biopsy needle. However 

Regarding claim 40:
Instant application
Reference patent
40. A method of performing a breast biopsy with a patient, the method comprising:

at least partially supporting the patient on a support surface, wherein the support surface is connected to a base;







extending a breast of the patient through an opening defined by the support surface; 






compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly connected to an equipment support platform, wherein the equipment support platform is disposed on an opposite side of the support surface from the patient and is linearly positionable relative to the support surface and the base; 





imaging the breast of the patient with a tomosynthesis imaging system disposed on the opposite side of the support surface and rotatably secured to the equipment support platform, wherein the tomosynthesis imaging system is rotatable about a rotation axis substantially orthogonal to the support surface;



rotatably positioning a stage arm assembly and a biopsy needle using information from the tomosynthesis imaging system, wherein the stage arm assembly is rotatably secured to the equipment support platform; and




obtaining a tissue sample with the biopsy needle from the breast of the patient imaged by the tomosynthesis imaging system.



positioning a patient on a table in a prone position, the table including a base having an equipment support platform extending therefrom and disposed below the table, wherein the table extends substantially along an X-dimension and a Y-dimension, and the base extends substantially along a Z-dimension, each dimension being substantially orthogonal to one another;

[13. The method of claim 12 including placing the breast of the patient through an aperture defined within the table before compressing the breast.]

aligning the equipment support platform with a breast of the patient, wherein the equipment support platform is coupled to the base by one or more slide assemblies and is configured to slide relative to the base in the X-dimension, the Y-dimension, and the Z-dimension;

compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly, wherein the breast support assembly includes a breast support platform connected to the equipment support platform and supporting the compression paddle and the breast platform;

imaging the breast of the patient with a tomosynthesis imaging system, wherein the tomosynthesis imaging system includes an imaging support platform pivotally connected to the equipment support platform and supporting an x-ray source and a receptor, and wherein the tomosynthesis imaging system is rotatable about a rotation axis defined between the x-ray source and the receptor;

positioning a biopsy needle by configuring a stage arm assembly using information from the tomosynthesis imaging system, wherein the stage arm assembly includes a stage arm support platform configured to support the biopsy needle; and

obtaining a tissue sample from the breast of the patient imaged by the tomosynthesis imaging system.



Further, although claim 10 of the reference patent recites a biopsy needle and recites obtaining a tissue sample from the breast, claim 10 of the reference patent does not recite that the tissue sample was obtained with the biopsy needle. However obtaining tissue samples using a biopsy needle is well understood, routine, and 

Claim 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of US 10,092,358 B1 in view of Shores and Siczek.
Regarding claim 33: The reference claims do not recite that the table comprises substantially symmetrical end sections and is configured to support the patient in at least two positions, however this is known from Siczek as discussed above in the §103 rejection and therefore would have been obvious to the ordinarily skilled artisan for the purposes of improving and/or facilitating mounting/dismounting by the patient, onto/off the table.

Claim 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of US 10,092,358 B1 in view of Shores and Sendai.
Regarding claim 34: The reference claims do not recite that the tomosynthesis imaging system comprises an x-ray energy receptor disposed within at least a portion of the breast support assembly, however this is known from Sendai as discussed above in the §103 rejection and therefore would have been obvious to the ordinarily skilled artisan for the purposes of imaging the breast in a more traditional mammographic manner.

Claim 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of US 10,092,358 B1 in view of Shores and Ning.
claim 36: Claim 10 of the reference patent does not recite that the biopsy needle is removably secured to the carriage slide assembly however this is known from Ning as discussed above in the §103 rejection and therefore would have been obvious to the ordinarily skilled artisan for the purposes of maintaining sterilization (i.e., being able to replace a used biopsy needle with a clean one for the next use).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that 37 CFR 1.321 applies to applications filed on or after September 16, 2012, while Pre-AIA  37 CFR 1.321 applies to applications filed before September 16, 2012.
        2 See MPEP §§ 714.01(c), 402.04
        
        3 See MPEP §§ 713.05, 405
        
        4 See MPEP § 402.04 which recites in part: “Except as noted below, a person acting in a representative capacity may not sign (A) a power of attorney (37 CFR 1.32 ), (B) a document granting access to an application, (C) a change of correspondence address), (D) a terminal disclaimer (37 CFR 1.321(b)(1) ), or (E) a request for an express abandonment without filing a continuing application (37 CFR 1.138(b) ). In an application filed on or after September 16, 2012, a person acting in a representative capacity may sign a document granting access to an application or a change of correspondence address if (1) a power of attorney has not been appointed under 37 CFR 1.32(b)  and (2) the patent practitioner was named in the application transmittal papers.” (emphasis added).
        5 This limitation has been construed, in view of the §112(b) rejection above, to mean that the stage arm is secured to the equipment support platform in such a manner that the stage arm is rotatable (relative to the equipment support platform) independent of the tomosynthesis imaging system (and rotation thereof)